        Case: 3:19-cv-00808-jdp Document #: 38 Filed: 09/10/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 KIMBERLY ANN SCHUMACHER,

                              Plaintiff,
                                                                          ORDER
        v.
                                                                       19-cv-808-jdp
 KWIK TRIP, INC.,

                              Defendant.


       Plaintiff Kimberly Ann Schumacher, appearing pro se, alleges that she was forced to

quit her job at Kwik Trip because of sexual harassment by a customer and retaliatory discipline

by Kwik Trip, Inc., in response for her complaining about the harassment. I granted her leave

to proceed on claims under Title VII of the Civil Rights Act of 1964 and the Americans with

Disabilities Act. Dkt. 4.

       Defendant Kwik Trip filed a motion for summary judgment, Dkt. 29, to which

Schumacher did not respond. I gave Schumacher a final opportunity to submit materials

opposing the summary judgment motion and I warned her that if she failed to file a response

I would dismiss this case with prejudice under Federal Rule of Civil Procedure 41 for her failure

to prosecute it. Schumacher has not submitted a response, so I will dismiss the case. James v.

McDonald’s Corp., 417 F.3d 672, 681 (7th Cir. 2005) (“A district court has the authority under

Federal Rule of Civil Procedure 41(b) to enter a sua sponte order of dismissal for lack of

prosecution.”).
        Case: 3:19-cv-00808-jdp Document #: 38 Filed: 09/10/21 Page 2 of 2




                                          ORDER

       IT IS ORDERED that this case is DISMISSED with prejudice for plaintiff Kimberly

Ann Schumacher’s failure to prosecute it. The clerk of court is directed to enter judgment for

defendant and close the case.

       Entered September 10, 2021.

                                           BY THE COURT:
                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
